      Case: 20-13482   Doc: 242-2   Filed: 12/04/20   Page: 1 of 22

341 Meeting of Creditors               In Re: RHA Stroud, Inc.; Chapter 11
11/30/2020                                                    20-13482-SAH


                                                                      Page 1
          BEFORE THE UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA




      IN RE: RHA STROUD, INC.;                  )     CASE NUMBER
      CHAPTER 11                                )     20-13482-SAH




             ____________________________________


             TELECONFERENCE 341 MEETING OF CREDITORS
      TESTIMONY OF CHARLES ELDRIDGE, DEBTOR REPRESENTATIVE
             BEFORE MARJORIE J. CREASEY, U.S. TRUSTEE
                           ON NOVEMBER 30, 2020
                       IN OKLAHOMA CITY, OKLAHOMA


               ____________________________________




              REPORTED BY:      BRENDA SCHMITZ, CSR, RPR


                                                         EXHIBIT 2
            Oklahoma Reporting Services, LLC - 405.529.6575
   3030 Northwest Expressway, Suite 200 | Oklahoma City, OK | 73112
            Case: 20-13482                          Doc: 242-2   Filed: 12/04/20          Page: 2 of 22

341 Meeting of Creditors                                            In Re: RHA Stroud, Inc.; Chapter 11
11/30/2020                                                                                 20-13482-SAH

                                                          Page 2                                                     Page 4
  1              APPEARANCES                                            1
  2
      FOR FIRST PHYSICIANS REALTY GROUP, LLC:                           2              INDEX
  3                                                                     3
            MR. J. CLAY CHRISTENSEN
  4         MR. JONATHAN M. MILES                                       4    EXAMINATION BY U.S. TRUSTEE ------------- 8
            Attorneys at Law                                            5    EXAMINATION BY MR. CHRISTENSEN ---------- 19
  5         CHRISTENSEN LAW GROUP
            The Parkway                                                 6    EXAMINATION BY MR. TOFFOLI -------------- 76
  6         3401 Northwest 63rd Street, Suite 600
            Oklahoma City, Oklahoma 73116
                                                                        7    FURTHER EXAMINATION BY MR. CHRISTENSEN -- 78
  7         Telephone: 405.232.2020                                     8    CERTIFICATE OF REPORTER ----------------- 85
            Facsimile: 405.228.1113
  8         E-mail: clay@christensenlawgroup.com                        9
  9              jon@christensenlawgroup.com                                 Meeting adjourned at 3:52 p.m.
 10
      AND                                                              10
 11         MS. KRISTEN BIRD                                           11
            Attorney at Law
 12         QUINN EMANUEL URQUHART & SULLIVAN                          12
            865 South Figueroa Street, 10th Floor
                                                                       13
 13         Los Angeles, California 90017
            Telephone: 213.443.3000                                    14
 14         Facsimile: 213.443.3100
            E-mail: kristenbird@quinnemanuel.com                       15
 15                                                                    16
 16
 17   FOR SOUTHERN PLAINS MEDICAL CENTER:                              17
 18        MR. MARK TOFFOLI                                            18
           Attorney at Law
 19        THE GOODING LAW FIRM, P.C.                                  19
           City Place                                                  20
 20        204 North Robinson Avenue, Suite 650
           Oklahoma City, Oklahoma 73102                               21
 21        Telephone: 405.948.1978
           Facsimile: 405.948.0864                                     22
 22        E-mail: mtoffoli@goodingfirm.com                            23
 23
 24                                                                    24
            (APPEARANCES CONTINUED ON PAGE 3)                          25
 25


                                                          Page 3                                                     Page 5
  1                                                                     1            NOVEMBER 30, 2020, 2:08 P.M.
                    APPEARANCES
  2                                                                     2                    ***
       FOR THE DEBTOR:                                                  3          U.S. TRUSTEE: U.S. Trustee here to
  3
              MR. DAVID W. PARHAM                                       4   conduct the Chapter 11, Section 341 Meetings of
  4           MR. MARTIN L. MONACO, JR.                                 5   Creditors for RHA Stroud, Inc., 20-13482, and RHA
              MS. ESTHER A. McKEAN
  5           Attorneys at Law
                                                                        6   Anadarko, Inc., 20-13483. Today is November 30th,
              AKERMAN, LLP                                              7   2020, it is 2:08 p.m., we did have a glitch with the
  6           2001 Ross Avenue, Suite 3600
              Dallas, Texas 75201
                                                                        8   phone number, but I believe all parties are present.
  7           Telephone: 214.720.4300                                   9       Before I get appearances, I want to remind
              Facsimile: 214.981.9339                                  10   everyone that even though we are all appearing and
  8           E-mail: david.parham@akerman.com
                   martin.monaco@akerman.com                           11   speaking over the telephone, this meeting is going
  9                esther.mckean@akerman.com                           12   to be conducted in the same way as though we were
 10    AND
 11           MR. LEIF E. SWEDLOW                                      13   all in person. Here in just a moment, I will swear
              Attorney at Law                                          14   in Debtor Representative and we'll go from there.
 12           RUBENSTEIN & PITTS
              1503 East 19th Street                                    15   But first, if I could have appearances, starting
 13           Edmond, Oklahoma 73013                                   16   with the Debtor Representative and Counsel for the
 14           Telephone: 405.340.1900
              Facsimile: 405.340.1001                                  17   Debtor in Possession.
 15           E-mail: lswedlow@oklawpartners.com                       18          MR. PARHAM: Good afternoon. This is
                   mrubenstein@oklawpartners.com
 16                                                                    19   David Parham as Counsel for the debtor, also
 17    DEBTOR REPRESENTATIVE                                           20   Mr. McKean is Counsel for the debtor, and Charles
 18        MR. CHARLES ELDRIDGE
 19                                                                    21   Eldridge as the Debtor Representative, and I'm not
 20                                                                    22   sure if anyone else is on the line. If they did,
 21
 22
                                                                       23   they'll have to introduce themselves. Those are the
 23                                                                    24   only ones that I've heard so far.
 24
 25
                                                                       25          MR. SWEDLOW: This is Leif Swedlow with


                                                                   2                                  (Pages 2 to 5)
               Oklahoma Reporting Services, LLC - 405.529.6575
      3030 Northwest Expressway, Suite 200 | Oklahoma City, OK | 73112
          Case: 20-13482              Doc: 242-2           Filed: 12/04/20           Page: 3 of 22

341 Meeting of Creditors                                       In Re: RHA Stroud, Inc.; Chapter 11
11/30/2020                                                                            20-13482-SAH

                                                 Page 6                                                          Page 8
  1     Rubenstein & Pitts, local Counsel for debtors.              1   We are going to conduct the Meeting of Creditors
  2            U.S. TRUSTEE: Is there anyone else other             2   jointly.
  3     than --                                                     3       I would ask anyone who is asking questions
  4            MR. CHRISTENSEN: Yeah. Clay Christen --              4   today of Mr. Eldridge, if you have a question that
  5     or go ahead, go ahead, I'm sorry.                           5   is specific to one of the cases, such as Anadarko,
  6            U.S. TRUSTEE: Go ahead.                              6   if you would just -- if you would just say that
  7            MR. CHRISTENSEN: It's Clay Christensen               7   before the question so that everyone can follow
  8     and Jon Miles on behalf of the First Physician              8   along.
  9     Group. And we have a court --                               9       So, Mr. Eldridge, I am going to swear you in.
 10            MS. BIRD: Kristen Bird with Quinn Emanuel           10   Are you prepared?
 11     also on behalf of First Physicians Group. Sorry, I         11           THE WITNESS: I am.
 12     didn't mean to cut you off.                                12           U.S. TRUSTEE: Okay. Please raise your
 13            MR. CHRISTENSEN: No, you're fine. And we            13   right hand.
 14     also have a court reporter in my office, and I'll          14       And thereupon the following witness was
 15     let her state her name for the record.                     15   produced:
 16            COURT REPORTER: Brenda Schmitz.                     16               CHARLES ELDRIDGE,
 17            MR. CHRISTENSEN: Brenda Schmitz, as court           17   being first duly cautioned and sworn to testify the
 18     reporter.                                                  18   truth, the whole truth, and nothing but the truth,
 19            U.S. TRUSTEE: And, Ms. Schmitz, is that             19   testified on his oath as follows:
 20     S-C-H-M-I-D-T?                                             20                 EXAMINATION
 21            COURT REPORTER: M-I-T-Z.                            21   BY U.S. TRUSTEE:
 22            MR. PARHAM: So Clay, is this                        22       Q. Okay. Thank you. Okay. I have a few
 23     transcription going to be made available to                23   questions for you before I turn it over to any
 24     everyone?                                                  24   creditors. First one is, Mr. Eldridge, and I'm
 25            MR. CHRISTENSEN: Yes, we have no problem            25   speaking to both of these cases collectively. Can

                                                 Page 7                                                          Page 9
  1     with that.                                                  1   you tell me very briefly what the cause of the
  2            U.S. TRUSTEE: Okay. I am going to name               2   bankruptcies were?
  3     out who I have listed as appearing, have Mr. Parham,        3       A. For some -- yeah. For some time there
  4     Ms. McKean, Mr. Swedlow, and Mr. Eldridge as the            4   have been concerns what the level of cost is from
  5     debtor representative, the three prior were counsel         5   the management company that we -- that the hospitals
  6     for the debtor in possession.                               6   jointly have. That's been ongoing for a long period
  7        I have Mr. Christensen, Mr. Miles, Ms. Bird,             7   of time and we -- we've been trying to find ways to
  8     and then the court reporter, court reporter, Brenda         8   ameliorate those issues, and whether constructing
  9     Schmitz. Is there anyone else on the line?                  9   new contracts or bringing in consultants to examine
 10            MR. MONACO: Yes, this Martin Monaco, I'm            10   expenses, but when we briefly tried to bring in
 11     also Counsel for the debtor.                               11   consultants, FP, or First Physicians, cut off the
 12            U.S. TRUSTEE: I'm sorry, can you say your           12   hospital funds to pay consultants and legal team and
 13     name again?                                                13   accountants, so that we were unable to go forward
 14            MR. MONACO: Martin Monaco, M-O-N-A-C-O,             14   with those things that we were trying to accomplish.
 15     I'm with Akerman, Counsel for the debtor.                  15       So we filed -- we made a decision that we need
 16            U.S. TRUSTEE: Thank you, Mr. Monaco. Is             16   to replace them, and the only way to do that is
 17     there anyone else in addition to Mr. Monaco? Okay.         17   through a bankruptcy proceeding to reject their
 18     I hear none.                                               18   management contract. It's been a longtime coming
 19        Again, I know Mr. Christensen has a court               19   and the need to get them out is paramount.
 20     reporter in his office who will be transcribing the        20       We have a responsibility under the contract to
 21     proceedings. I also have a -- I will have an audio         21   sign off on cost reports for the federal government,
 22     recording of the proceedings. Again, we have               22   and we believe that we have a plan for bankruptcy
 23     Mr. Charles Eldridge appearing as the Debtor               23   that will get the hospitals to a point that they can
 24     Representative for both RHA Stroud, Inc. and RHA           24   service their debts and cure any expenses that are
 25     Anadarko, Inc. these cases are jointly administered.       25   owed, and to move forward in a positive manner.


                                                               3                               (Pages 6 to 9)
               Oklahoma Reporting Services, LLC - 405.529.6575
      3030 Northwest Expressway, Suite 200 | Oklahoma City, OK | 73112
         Case: 20-13482               Doc: 242-2               Filed: 12/04/20        Page: 4 of 22

341 Meeting of Creditors                                          In Re: RHA Stroud, Inc.; Chapter 11
11/30/2020                                                                               20-13482-SAH

                                                Page 10                                                         Page 12
  1         Q. So, is it -- is it fair to say, and                   1      Q. Yes, in order for Wells Fargo to be -- or
  2     correct me if I'm wrong, that you -- your plan, what         2   for this to be -- needs to be Debtor in Possession
  3     you -- what you would like to do to reorganize is to         3   accounts, we need an authorized depository agreement
  4     renegotiate or get management -- new management              4   from Wells Fargo.
  5     contracts, is that the crux of it?                           5      A. I believe we can get you that information
  6         A. We -- we believe that we needed a new                 6   because all the accounts were established as Debtor
  7     management company and have -- we reached out back           7   in Possession accounts at Wells Fargo, so that
  8     in January, we met with a handful of different               8   shouldn't be a problem to get you that information.
  9     management companies, and we believe that we have            9      Q. Okay. What about the lockbox account, are
 10     the right opportunity that will show the hospitals          10   those going to remain the same and be swept twice a
 11     savings over $30 million, which they are currently          11   day?
 12     losing, almost immediately. And that -- that is the         12      A. Yes, the lock -- I believe, as was
 13     way that we feel that we can go forward is with a           13   discussed with the judge in our previous hearing,
 14     new management company.                                     14   the lockbox account will remain with Valliance Bank
 15         Q. Okay. I want to talk about banking for a             15   and swept twice a day. The twice a day has already
 16     minute.                                                     16   been established, it is -- it is sweeping twice a
 17         A. Yes.                                                 17   day, but the lockbox account will remain with
 18         Q. What is the status of the Debtor in                  18   Valliance, because, I believe, as counsel has
 19     Possession's banking? We don't have an update on            19   expressed, to have that changed would -- would be an
 20     the account, whether they've been opened.                   20   extreme detriment to the hospital that there's a --
 21         A. Yeah, the Debtor in Possession's account             21   many, many problems cropped up to -- to get that
 22     has been opened, there was some -- it took a little         22   changed. But I believe that was approved by -- by
 23     while for Wells Fargo, on their side, to give the           23   the Court and agreed upon by everyone, that the
 24     approval and a couple of people were missing due to         24   lockbox remains at Valliance and swept twice a day.
 25     health issues. I just spoke with the CFO of First           25      The moment that we are assured that we can have


                                                Page 11                                                         Page 13
  1     Physicians this morning, we had an exchange, we're           1   the payments come from the bank account in the
  2     getting their -- First Physicians' CFO, Adrian               2   appropriate way, the ones that have the management
  3     Reeder said that he will be happy, his team, go into         3   First Physician team members able to initialize
  4     Wells Fargo for the next step that they would have           4   payments that are approved, we will move all of the
  5     to do to create customer profiles and then get those         5   money immediately over to those accounts at Wells
  6     notarized, so that we can have a seamless transition         6   Fargo.
  7     and be able to still pay people from the accounts            7       Q. Okay. With respect to your bank accounts
  8     properly.                                                    8   that were opened pre-petition, our office has
  9        So right now, the step is with Adrian Reeder              9   requested the statements for August, September and
 10     and his team to get in their customer profiles at           10   October, and we have not received those. Can you
 11     Wells Fargo, and then so once we have the profiles          11   tell me what the status is of that?
 12     and get the signatures notarized, they will -- it           12       A. I -- I don't know why you haven't received
 13     takes like three to five days, and so we have zeroed        13   them. We can have the -- the accounting people send
 14     the accounts, those same accounts that we have              14   those to you as soon as possible. That -- that
 15     within Valliance Bank for operating, the operation          15   shouldn't be an issue.
 16     account, grant fund account, debit card account, we         16       Q. Okay. Thank you. And we do need those as
 17     have mirrored all those at Wells Fargo, so the              17   soon as possible. And in addition, we are still
 18     transition should be seamless once we have the              18   waiting on a financial -- an Initial Report, excuse
 19     appropriate people on the account whereas the               19   me, that was due November 9th. Can you tell me the
 20     payments can be made out as the status quo that             20   status of that report and why it has not yet been
 21     we've been doing.                                           21   filed?
 22        Q. Okay. So, did Wells Fargo, or do you know             22       A. I'm sorry, what initial report?
 23     the status of the authorized depository agreement           23       Q. It's called an Initial Report. Do you
 24     that Wells Fargo needs to sign?                             24   recall meeting with Mr. McClernon of our office over
 25        A. That it needs to sign?                                25   the phone at an intake meeting?


                                                                4                          (Pages 10 to 13)
               Oklahoma Reporting Services, LLC - 405.529.6575
      3030 Northwest Expressway, Suite 200 | Oklahoma City, OK | 73112
          Case: 20-13482              Doc: 242-2           Filed: 12/04/20           Page: 5 of 22

341 Meeting of Creditors                                       In Re: RHA Stroud, Inc.; Chapter 11
11/30/2020                                                                            20-13482-SAH

                                                Page 14                                                         Page 16
  1         A. Oh, yeah, yeah.                                      1   recently amended their top 20 creditor list. My
  2         Q. He would have discussed the need to file             2   question to Mr. Eldridge is, were those debts that
  3     an Initial Report. Do you recall that?                      3   were delinquent at the time of the case filing or
  4         A. That's -- that does sound familiar, yeah.            4   were those debts that were paid in the ordinary
  5         Q. Okay. Well, that's delinquent, and we                5   course? Can you answer that?
  6     need that on file as soon as possible.                      6       A. The info I have was from the accounts
  7             MR. PARHAM: I appreciate if I could just            7   payable schedule that we received. And it was
  8     insert, I believe, at least our thought was that we         8   all -- all those were unsecured claims as of the
  9     had sent it to you. Now -- or over to your office.          9   petition date. That's my understanding.
 10             U.S. TRUSTEE: First of all, could you              10       Q. Okay. Is your understanding that prior to
 11     tell me who this is, for the record?                       11   filing, if you go back 30 days or the last time the
 12             MR. PARHAM: I'm sorry, this -- I'm sorry,          12   payables were paid, that they had been paid in the
 13     for the record, this is David Parham. We believed          13   ordinary course and were not delinquent?
 14     that we had sent it to your office, and we'll send         14       A. I would have to ask the Withum, our
 15     it again, or, you know, apparently for whatever            15   professionals on the financials that we're working
 16     reason, it didn't get received, we -- you know, but        16   with for clarification on that. I know that they
 17     we will send it again. We thought we had done that,        17   have said that we haven't received any aging reports
 18     we noticed --                                              18   yet, even though they repeatedly request them from a
 19             U.S. TRUSTEE: How do you think you sent            19   first edition. So that had some -- added some
 20     it?                                                        20   confusion about what is outstanding and what has
 21             MS. McKEAN: This is Ms. McKean. I sent             21   been paid or hasn't been paid.
 22     it in two separate e-mails to -- I believe the             22       When we got a document dump of payments, you
 23     gentleman's name a John McClernon.                         23   know, some of them even went back to 2010 without
 24             U.S. TRUSTEE: Was it -- was it titled              24   any clarification of if those are still outstanding
 25     Initial Report? Because we don't show any record of        25   or if those have been paid. So a little bit of it

                                                Page 15                                                         Page 17
  1     it.                                                         1   has to do with the information that we have yet to
  2             MS. McKEAN: It was replying to his e-mail           2   receive, and -- but for full clarification, we'd
  3     listing everything he wanted. So what I can do is           3   have to ask the Withum team accountants.
  4     I'll resend it today. And if you guys don't -- and          4      Q. Okay. But based on your knowledge and
  5     I'll ask that you guys respond that you received it,        5   history of these two debtors, was it under your --
  6     so if I don't get a response e-mail, that means             6   was it your understanding that, generally speaking,
  7     there's something wrong with the e-mail                     7   the bills were being paid leading up to the
  8     communication.                                              8   bankruptcy cases being filed?
  9             U.S. TRUSTEE: You don't need to e-mail              9      A. Generally speaking, the bills have been
 10     it, you need to file it with the Court and then            10   paid, not -- not all of them, there were some, I
 11     everyone will have notice of it. Okay. Can you             11   think, we actually labeled as insiders, One Cura,
 12     guys get that filed?                                       12   First Physicians, Akerman, but there are some
 13             MR. PARHAM: Yeah, we can file it with the          13   that -- like for Conner & Winters, I know that has
 14     Court, you know, there's -- we can certainly do            14   been fairly outstanding for a few months and not
 15     that.                                                      15   paid, based upon First Physicians just choosing not
 16             U.S. TRUSTEE: Yeah, it needs to be filed           16   to pay them on behalf of the hospital.
 17     with the -- with the Court, which I believe it             17      Q. Okay. Thank you.
 18     should have been how Mr. McClernon instructed you in       18      A. My understanding is these -- these
 19     person, and it was certainly what he instructed you        19   wouldn't go normally past 30 days.
 20     in an e-mail that I saw. So if we could get that on        20      Q. Okay. Thank you for that. Again, going
 21     file with the Court as soon as possible, that would        21   back to your meeting with Mr. McClernon, he should
 22     be very helpful.                                           22   have discussed with you, and I'm going to remind you
 23             MR. PARHAM: Okay.                                  23   of several of your duties.
 24     BY U.S. TRUSTEE:                                           24      The first one is your duty to file monthly
 25          Q. Okay. I notice also that the debtors               25   operating reports, they're due the 21st of the month



                                                               5                          (Pages 14 to 17)
               Oklahoma Reporting Services, LLC - 405.529.6575
      3030 Northwest Expressway, Suite 200 | Oklahoma City, OK | 73112
         Case: 20-13482               Doc: 242-2           Filed: 12/04/20           Page: 6 of 22

341 Meeting of Creditors                                       In Re: RHA Stroud, Inc.; Chapter 11
11/30/2020                                                                            20-13482-SAH

                                                Page 18                                                        Page 20
  1     for the month that just ended.                              1       A. I am alone in my room.
  2        So, I believe that since your case was filed on          2       Q. Okay. If you receive any text messages or
  3     October 25th, then those remaining days in October          3   e-mails, I would like for you to disclose that to
  4     can be joined with the November time, and so that           4   the -- to all the parties on the -- on the phone.
  5     operating report is due December 21st. Do you               5   Is that okay?
  6     understand that?                                            6       A. If -- I'm sorry, if I received any text
  7        A. I do.                                                 7   messages or e-mails --
  8        Q. And who -- who do you anticipate will be              8       Q. Text messages --
  9     preparing the monthly operating reports?                    9       A. -- pertaining to this hearing?
 10        A. That would be our professional teams for             10       Q. -- pertaining to this hearing, I'd like
 11     the hospital, the Withum and Akerman, in conjunction       11   for you to disclose that to everybody on the phone,
 12     with myself.                                               12   is that acceptable?
 13        Q. Okay. And in addition to that, there are             13       A. Will do. I understand.
 14     quarterly fees that are due, and it's based on your        14       Q. Okay. Now, you personally are paid
 15     disbursements that are made, your case was filed in        15   220,000 a year by One Cura, correct?
 16     the fourth quarter of 2020, therefore, your first          16       A. I am.
 17     quarterly fee due will be due in January in 2021,          17       Q. And part of your job duties is to oversee
 18     which could be -- Mr. McClernon is estimating              18   the operations of the debtors, correct?
 19     $180,000 for one and $100,000 for another case.            19       A. That is correct.
 20     Does that sound familiar to you?                           20       Q. And you testified in the receivership
 21        A. Yes, it does.                                        21   hearing when questioned by your own attorney that
 22        Q. Okay. And do you understand the duty to              22   First Physicians does about everything at the
 23     timely pay those fees?                                     23   hospitals, correct?
 24        A. Yes, we do.                                          24       A. For medical care? For -- can you get
 25        Q. Okay. And then the two additional                    25   specific to what you're referring to? Everything


                                                Page 19                                                        Page 21
  1     reminders, you cannot pay, the debtors cannot pay           1   sounds very broad.
  2     any professionals, whether it be accountants,               2       Q. They handle everything operational
  3     lawyers or what have you, any professional without          3   relating to the hospitals, you only oversee --
  4     getting a court order. Do you understand that?              4   oversee that, correct?
  5         A. I do.                                                5       A. I -- I oversee, I, you know, provide -- we
  6         Q. In addition, you cannot pay any                      6   argue the policies, you know, contract negotiations
  7     pre-petitioned debt without getting court approval,         7   with non-First Physician vendors, and First
  8     which you have already sought approval for, but I           8   Physicians, too. I organize, you know, mission of
  9     want to make sure you understand that?                      9   strategy, there's a lot of things that I've done.
 10         A. Yes.                                                10   But if you're referring to the day-to-day medical
 11         Q. Okay.                                               11   operations of the hospital and what goes in with
 12            U.S. TRUSTEE: What I'd like to do now is            12   that, then, yes, First Physicians does that.
 13     turn it over to any creditors, which I believe             13       Q. Okay. And speaking of the duties that you
 14     there's only one, but any creditors who have               14   performed, have those been basically the same duties
 15     questions, in case anyone else joined, I'm going to        15   from, for example, from 2015 through 2019 or '20,
 16     go ahead and turn it over to FP Group and I will see       16   that you perform?
 17     if anyone else is available after they are finished.       17       A. I would say so.
 18                   EXAMINATION                                  18       Q. Okay. Your duties haven't really changed
 19     BY MR. CHRISTENSEN:                                        19   over the years, have they?
 20         Q. Mr. Eldridge, this is Clay Christensen on           20       A. Depends on what's needed, if we're -- you
 21     behalf of the First Physician Group, and we've met         21   know, we -- we add different things, you know, say,
 22     before, correct?                                           22   marketing attempts or new groups that we're working
 23         A. Yes, we have, Clay.                                 23   with, as things change in time, the hospitals are a
 24         Q. Are you alone or is anybody else with you           24   different place than they were in 2015, so, you
 25     in the room that you're at?                                25   know, that's a broad statement to say that -- that


                                                               6                          (Pages 18 to 21)
               Oklahoma Reporting Services, LLC - 405.529.6575
      3030 Northwest Expressway, Suite 200 | Oklahoma City, OK | 73112
         Case: 20-13482              Doc: 242-2           Filed: 12/04/20           Page: 7 of 22

341 Meeting of Creditors                                      In Re: RHA Stroud, Inc.; Chapter 11
11/30/2020                                                                           20-13482-SAH

                                               Page 22                                                         Page 24
  1     nothing's changed since then.                              1   they -- the goal was to create a team that would be
  2        Q. Okay. The One Cura is a nonprofit,                   2   able to provide the appropriate oversight for this
  3     correct?                                                   3   process, for, you know, doing the work and so we
  4        A. Correct.                                             4   never felt comfortable expanding the team beyond
  5        Q. And the debtors are all nonprofit entities           5   consultants at the time because there was an
  6     as well, correct?                                          6   unsurety of the contract and other aspects with
  7        A. Correct.                                             7   the -- with the debtors --
  8        Q. Have the debtors ever made a profit?                 8       Q. Okay.
  9        A. The debtors have not made a profit.                  9       A. -- and the companies.
 10        Q. Does One Cura have any source of income,            10       Q. Now, you mentioned you used consultants,
 11     other than what it's received over the years from         11   were the consultants that were used for compliance
 12     the debtors?                                              12   issues at the hospital, or operational issues at the
 13        A. No.                                                 13   hospital, the Akerman Law Firm?
 14        Q. Now, who does the opinion to determine              14       A. I have used Akerman for that purpose.
 15     whether your salary is fair market value for the          15       Q. Okay. And was Akerman used for compliance
 16     nonprofit One Cura?                                       16   and operational issues in 2018, 2019 and 2020?
 17        A. I believe the board of directors                    17       A. I don't have that information in front of
 18     contracted out to a valuation firm that did               18   me, I'd have to check to make sure, I know that
 19     analysis, I was not privy to that analysis and that       19   we've utilized and have either engaged or attempted
 20     process, but it's my understanding that is the            20   to engage other people, also.
 21     process that went on and what I was offered.              21       Q. Did --
 22        Q. Does Akerman assist in the performance of           22       A. I don't have -- I cannot make a blanket
 23     your fair market value opinion on your salary?            23   statement that it was just Akerman that was
 24        A. I don't know how -- I know that they                24   utilized.
 25     contract it out to a fair market value firm, I do         25       Q. Did you ever make a statement to anybody


                                               Page 23                                                         Page 25
  1     not know the details of that.                              1   at First Physicians that Martin Monaco was your
  2        Q. Okay. And Akerman has represented the                2   operational officer?
  3     hospitals in the past, correct?                            3       A. I do not recall making such a statement.
  4        A. Akerman has represented the hospitals in             4   Martin Monaco is an attorney --
  5     the past, yes.                                             5       Q. Now, what did --
  6        Q. One Cura, as the parent company of the               6       A. Martin Monaco is an attorney who provides
  7     hospital, desired to assemble a team to assist in          7   legal resources for the hospital.
  8     the operations of the hospitals; is that correct?          8       Q. What did Akerman do for the hospital,
  9        A. Can you say that again? I --                         9   specifically?
 10        Q. One Cura desired to assemble a team in              10       A. What has Akerman done for the hospital?
 11     2017, '18 or '19 to assist in operating the               11       Q. Yes.
 12     hospitals; is that correct?                               12       A. That's a very broad question. They --
 13        A. Have we desired to expand the team for One          13   they have provided legal services, we -- I utilized
 14     Cura? Yes, we have desired to do that, yes.               14   different people on their team to go over policies,
 15        Q. And One Cura never really got that done,            15   we -- the hospitals are utilizing them for the
 16     other than to hire a fundraiser, did they?                16   bankruptcy. You know, there -- it's a very large
 17        A. We did not have people on the direct staff          17   firm that has many different facets to it.
 18     of One Cura. We did utilize consultants and other         18       Q. Have you used Akerman for compliance
 19     people. But we did not -- we did not expand our --        19   issues? Yes or no?
 20     our employment roster during that time.                   20       A. At this time, I'm not quite sure if we had
 21        Q. Right. And One -- One Cura wanted a team            21   them or utilized another firm. I -- we -- you know,
 22     to handle such things as compliance issues at the         22   I think --
 23     debtor hospitals; is that accurate?                       23       Q. Who -- who would the other firm be?
 24        A. Provide oversight, yes, we have some                24       A. Be more specific. We've utilized -- I --
 25     concerns of some issues that were going on, and           25   I don't have all the people we've used over the past


                                                              7                          (Pages 22 to 25)
               Oklahoma Reporting Services, LLC - 405.529.6575
      3030 Northwest Expressway, Suite 200 | Oklahoma City, OK | 73112
         Case: 20-13482               Doc: 242-2           Filed: 12/04/20           Page: 8 of 22

341 Meeting of Creditors                                       In Re: RHA Stroud, Inc.; Chapter 11
11/30/2020                                                                            20-13482-SAH

                                                Page 26                                                         Page 28
  1     years in front of me, we utilized with them, we --          1   question is, has Akerman been paid the over a
  2     we engaged with other firms for little one-offs, but        2   million dollars since the October 9th filing in
  3     I'm hesitant to say that, you know, you're trying to        3   state court?
  4     get me to say it's a blanket thing that we only use         4      A. By the hospital?
  5     them for compliance. You know, I believe we have            5      Q. By anybody.
  6     utilized them, but I can't say that that's the only         6      A. They have not been paid by the hospital,
  7     firm we've utilized at that time.                           7   as you can see from the filing, they have not been
  8         Q. Well, and that's my point, you have                  8   paid in the last 90 days from the hospital. One
  9     used -- I'm not trying to say only. I'm saying you          9   Cura did step in to help the hospital pay their
 10     have used the Akerman firm for compliance issues           10   legal debts that have been standing unpaid by First
 11     relating to the hospital, yes or no?                       11   Physicians choosing to not pay them, since, I
 12         A. Yes.                                                12   believe, February.
 13         Q. Okay. And you have used the Akerman firm            13      Q. Okay. When did --
 14     for policy issues relating to the hospital, yes or         14      A. The hospital did not pay Akerman.
 15     no?                                                        15      Q. Okay.
 16         A. Yes.                                                16      A. The debtors did not pay Akerman.
 17         Q. And you have used the Akerman firm for              17      Q. When did One Cura pay any debts in 2020 to
 18     operational issues at the hospital, yes or no?             18   Akerman and how much was that?
 19         A. For operational issues?                             19      A. I don't have that information in front of
 20         Q. Yes.                                                20   me.
 21         A. In what context do you mean?                        21      Q. So -- so --
 22         Q. Anything related to operations of the two           22      A. We'd have to ask -- we'd have to ask the
 23     debtor hospitals in the past two years.                    23   accountants.
 24         A. I'm trying to think if -- if we used --             24      Q. So, was any debt that had been submitted
 25     used them for operation, I'm trying to think if that       25   by Akerman to the hospitals as of the filing date of


                                                Page 27                                                         Page 29
  1     is the correct answer. I -- if I ask for legal              1   October 25th, was there any debt -- let me back that
  2     guidance, does that mean I utilized them for                2   up. Was there any debt owed --
  3     operational issues?                                         3       A. Yeah, please say that again, you buzzed
  4         Q. To -- I just want to know what you know,             4   out again, I was unable to hear you.
  5     Mr. Eldridge.                                               5       Q. Okay. Sorry. As of October 25th, did the
  6         A. I do not believe that an Akerman team                6   hospitals owe any debt to Akerman?
  7     member has been utilized solely for operational             7       A. No.
  8     issues, I use them for legal guidance, that's my            8       Q. Okay. And is it your testimony today
  9     understanding of your question. I'm not, you know,          9   under oath that all debt owed to Akerman as of the
 10     I do have -- like I said, policies before I got --         10   filing of this bankruptcy was paid by One Cura?
 11     had them review policies, but of actual operations,        11       A. That is not -- that is not -- no. That is
 12     I'm not quite sure that fits what you're asking.           12   not --
 13         Q. Now, under your schedules, I'm -- I'm               13       Q. Okay. So how does --
 14     unclear. Has Akerman been paid the, roughly, a             14       A. The debtors -- the debtors do not owe
 15     million two that's listed in the documents attached        15   money to Akerman.
 16     to your schedule or not, that's listed in the              16       Q. Okay. And -- and why is that? Please
 17     accounts payable aging reports, that are attached to       17   explain that to me.
 18     your schedules?                                            18       A. Akerman forgave the debtor -- the money
 19         A. Can you give me a page and document so I            19   that was owed by the hospitals and now are the
 20     can look at it?                                            20   bankruptcy lawyers.
 21         Q. Well, it's hard to do that over the phone,          21       Q. Okay. So did One Cura pay any money to
 22     Mr. Eldridge. But my question is, there were               22   Akerman in the year 2020?
 23     pleadings filed in the state court action on October       23       A. Yes.
 24     9th that said -- that said that Akerman was owed           24       Q. How much and when?
 25     well over a million dollars as of October 9th. My          25       A. I don't have those numbers in front of me.


                                                               8                           (Pages 26 to 29)
               Oklahoma Reporting Services, LLC - 405.529.6575
      3030 Northwest Expressway, Suite 200 | Oklahoma City, OK | 73112
         Case: 20-13482              Doc: 242-2           Filed: 12/04/20           Page: 9 of 22

341 Meeting of Creditors                                      In Re: RHA Stroud, Inc.; Chapter 11
11/30/2020                                                                           20-13482-SAH

                                               Page 30                                                        Page 32
  1    We'd have to ask the accountants.                           1       Q. Okay. Now, you testified in the state
  2       Q. Were you the one that signed the check to             2   court action that the debtors never -- never made a
  3    Akerman?                                                    3   payment on the lease to First Physician Realty. Do
  4       A. Yes.                                                  4   you recall that testimony?
  5       Q. You're the only -- you're the only                    5       A. That they never made a lease or they --
  6    employee of One Cura, right?                                6       Q. They never --
  7       A. At the time, yes.                                     7       A. At any point in time? I don't believe --
  8       Q. Do you remember making any payments to                8   I'm not quite sure that was the full testimony. I
  9    Akerman, you know, in the month of October of 2020          9   believe that they paid interest here and there
 10    from One Cura?                                             10   sporadically on the lease, if I recall correctly.
 11       A. From One Cura, I don't recall.                       11       Q. Let me back up, and I'm going to ask you a
 12       Q. And you don't recall any payments at all?            12   question that may help with your memory. Do you
 13       A. I don't recall. I'd have to ask the                  13   recall testimony in the state court action that the
 14    accountants. I don't have that information in front        14   debtor sporadically paid interest on the notes owed
 15    of me, Clay.                                               15   to Rural Hospital Acquisition?
 16       Q. And were there any -- when One Cura paid             16       A. Yes, that sounds familiar.
 17    money to Akerman, what was the arrangement that was        17       Q. Okay. And do you -- does that help you
 18    made with One Cura, between -- or strike that.             18   recall your testimony in the state court action was
 19       When money was paid by One Cura to Akerman,             19   that the debtors never made a payment on the lease?
 20    what was the arrangement made between One Cura             20       A. I believe that is correct.
 21    and -- and Akerman?                                        21       Q. Now, you recall signing audit confirmation
 22       A. Can you say that again?                              22   letters in the year 2020 that -- that showed that
 23       Q. When One Cura paid money to Akerman in the           23   there was $10 million owed on the lease by both
 24    year 2020, what was the arrangement or the agreement       24   hospitals, don't you?
 25    made between Akerman and One Cura?                         25       A. I believe so.


                                               Page 31                                                        Page 33
  1        A. I don't know what you mean by "the                   1       Q. And you received -- you received a letter
  2    agreement." If One Cura paid money to Akerman, it's         2   from First Physician Realty in February of 2020
  3    for services rendered to One Cura or when One Cura          3   demanding immediate payment on the leases and
  4    helped pay for the hospital's legal team because            4   declaring a default. Do you recall receiving that
  5    they -- the hospitals, you know, were in litigation         5   letter?
  6    brought by First Physicians, and First Physicians is        6       A. I do.
  7    the one keeping the hospital from paying for their          7       Q. And it is your testimony today that no
  8    own legal defense.                                          8   payment was made on the lease after receipt of that
  9        Q. Okay. The -- now, so your testimony today            9   demand letter in early 2020, correct?
 10    is you don't have any idea how much money One Cura         10       A. After receipt? I believe I actually
 11    paid on behalf of the debtors relating to the fees         11   reached out to Adrian Reeder, CFO, to ask how to
 12    owed to Akerman prior to the filing of the                 12   make payments going forward with the petition and
 13    bankruptcy?                                                13   have not been provided with that information.
 14        A. I could -- I would have to ask -- I don't           14       Q. Let me --
 15    have that information in front of me, we will have         15       A. He just said, oh, I'm sorry, I don't have
 16    to ask the accountants and we can get you your exact       16   that right now, I just asked you and he has not.
 17    number.                                                    17       Q. Let me --
 18        Q. Was it more than 100,000?                           18       A. So an attempt was made by the hospital to
 19        A. I believe so.                                       19   pay post petition on the leases, but we have not
 20        Q. Was it more than 500,000?                           20   been provided with the appropriate information from
 21        A. I don't recall if it was. Let's see. I              21   Adrian Reeder. He -- he commented that he didn't
 22    think it was around that, but I don't have -- I            22   have that and -- but we haven't received a
 23    don't have the exact number for you, so please             23   follow-up.
 24    don't -- so we can get that eventually, but I'd have       24       Q. Okay. Let me clarify my question. That
 25    to ask the -- the accountants.                             25   the debtors, after receipt of the demand letter in


                                                              9                          (Pages 30 to 33)
               Oklahoma Reporting Services, LLC - 405.529.6575
      3030 Northwest Expressway, Suite 200 | Oklahoma City, OK | 73112
         Case: 20-13482              Doc: 242-2           Filed: 12/04/20            Page: 10 of 22

341 Meeting of Creditors                                        In Re: RHA Stroud, Inc.; Chapter 11
11/30/2020                                                                             20-13482-SAH

                                                Page 34                                                          Page 36
  1     February of 2020, did not make any payments on the           1   funding a plan, but we don't have that in front of
  2     lease in February, March, April or May of 2020,              2   me at this time.
  3     that -- that's correct, isn't it?                            3       Q. Does the debtor -- does either the debtor
  4        A. As -- as you know, there is a dispute                  4   or One-Cura or any investor or other party that you
  5     about the 2019 contract, which would have caught,            5   have talked to have the ability to cure the lease
  6     showed that the payments should have been made by            6   within the next 120 days?
  7     First Physicians on behalf of the hospital, and              7       A. Like I said, I don't have the full, you
  8     brought up to the -- up to date on these payments.           8   know, plan in front of us, so I can't speak to what
  9        Q. My question --                                         9   our full plan is in the next 120 days.
 10        A. So the fact that those payments have not              10       Q. Does One Cura have 10 million sitting in
 11     been made during that time could be indicative of           11   its bank account?
 12     the fact that a -- a contract was not being followed        12       A. One Cura does not have 10 million sitting
 13     by First Physicians as the payment agent. Since the         13   in its bank account.
 14     petition, we have reached out, expressing who -- the        14       Q. So as you sit here today, you have no idea
 15     instructions on where and how to pay and transfer           15   how you would cure the 10 plus million owed on the
 16     payment money.                                              16   lease?
 17        Q. So it is accurate to say that in February,            17       A. Like I said, we -- we have lawyers, and
 18     March, April or May of 2020, that the debtors did           18   the accountant team are working on drafting that
 19     not make any payments on the lease, correct?                19   plan. We believe that change in management company
 20        A. Correct.                                              20   will bring a savings of about $30 million, in
 21        Q. Now, One Cura could have made payments on             21   comparable to the current contracts that are
 22     the lease during that period of time of February,           22   happening, and if those numbers, you know, I'm
 23     April, you know, March, May of 2020, correct?               23   approximating, but those numbers will allow the
 24        A. One Cura could have?                                  24   hospital with a plan that will be approved by the
 25        Q. Yes.                                                  25   Court to have money, to, like I said, to pay secured


                                                Page 35                                                          Page 37
  1        A. Had the ability to?                                    1   debts over time, to cure a lease and pay unsecured
  2        Q. Yes.                                                   2   creditors.
  3        A. I -- I guess One Cura could have.                      3      Q. Okay. Let's talk about that for just a
  4        Q. And One Cura did not make any payments on              4   second. How would the potential reduced payments to
  5     the lease, either, in -- within 90 days after                5   a management company such as Arcadia help the
  6     receipt of the demand letters on the lease, did it?          6   hospitals?
  7        A. It did not.                                            7      A. How would the reduced payments?
  8        Q. Okay. And First Physician Realty                       8      Q. Yes.
  9     terminated the lease and sued to evict the hospitals         9      A. In the short term, it will help the
 10     in early 2020, correct?                                     10   hospital pay off their debt and come up with, you
 11        A. Yes.                                                  11   know, a plan to move forward.
 12        Q. Okay. Now, if the leases were not                     12      Q. Okay. Well, does the reduction,
 13     terminated and First Physician Realty allowed the           13   Mr. Eldridge, does the reduction in the payment to
 14     debtors to reinstate the lease, how would -- how            14   the management company create any profit at all to
 15     would the debtors cure the leases and pay the 10            15   the debtor hospitals?
 16     million that's owed on the leases?                          16      A. For the hospitals? I'd have to have the
 17        A. Well, you know, that -- that plan is being            17   accounting team to speak to all of that, you know,
 18     worked on with the lawyers and the accountants for          18   the cost savings, the analysis that was done by
 19     the reorganization. The lawyers haven't begun               19   Withum, you know, I don't have that in front of me,
 20     drafting that, but we understand that we will have          20   I can't speak to specific numbers, so I'll have to
 21     to pay secured debts over time, cure -- and cure the        21   get back to you on that with the accounting team.
 22     lease and pay off secured creditors.                        22      Q. Well, how does -- how does the -- how does
 23        Q. Does --                                               23   the debtor hospitals get paid? I mean, you've
 24        A. The hospital lawyers and Withum will be               24   over -- you're --
 25     drawing out the details of a financial projection           25      A. Medicare, Medicaid, insurances.



                                                               10                           (Pages 34 to 37)
               Oklahoma Reporting Services, LLC - 405.529.6575
      3030 Northwest Expressway, Suite 200 | Oklahoma City, OK | 73112
         Case: 20-13482              Doc: 242-2           Filed: 12/04/20            Page: 11 of 22

341 Meeting of Creditors                                        In Re: RHA Stroud, Inc.; Chapter 11
11/30/2020                                                                             20-13482-SAH

                                                Page 38                                                         Page 40
  1        Q. Okay. And what's the designation of these              1   the team is somebody who I believe we can work with
  2     hospitals, is it -- are they critical access                 2   well to find ways for the hospital to be profitable
  3     hospitals?                                                   3   and not be in the current situation that they've
  4        A. Critical access hospitals.                             4   been in since engaging with First Physicians.
  5        Q. Okay. And are they paid 101 percent of                 5       Q. But -- but my question, my question,
  6     the cost charged to them, is that how they're paid           6   Mr. Eldridge is, you know, it sounds like, and you
  7     by Medicare --                                               7   tell me if I'm wrong here and then tell me why I'm
  8        A. Yes.                                                   8   wrong, it sounds like you want to reduce the
  9        Q. -- is they're reimbursed on 101 percent of             9   management fees, but not advise Medicare immediately
 10     the cost? Would you agree with me on that?                  10   that you've reduced the management fees, and allow
 11        A. Yes.                                                  11   Medicare to overpay the hospitals, you know, and let
 12        Q. And the fees charged by any management                12   Medicare catch that on the next cost report and then
 13     company is a cost to the hospital?                          13   they will reduce it. Is that what your discussion
 14        A. Yes.                                                  14   is?
 15        Q. Correct? And -- and if the costs are                  15       A. No, I don't believe that's exactly my
 16     reduced, does that mean that you will get reimbursed        16   discussion, no.
 17     more or less from Medicare?                                 17       Q. Okay. So, how does -- how does reducing
 18        A. We'll get reimbursed less.                            18   the amount you received from Medicare by reducing
 19        Q. Okay. So if your costs were reduced,                  19   the amount you paid to a management company help the
 20     pick -- pick a number. You pick a number on what            20   creditors?
 21     you think the costs will be reduced, you've said            21       A. Well, we can see that the management
 22     30,000, so I'll use that. So my question is -- or           22   company prices are drastically different, and we
 23     30 million, excuse me.                                      23   think that that might be able to get the hospitals
 24        If the cost paid to a management company is              24   in a better position than they have been, because as
 25     reduced by your number of 30 million, it's going to         25   we've seen over the last years, the costs have been


                                                Page 39                                                         Page 41
  1     cause the Medicare monies that are paid to the               1   skyrocketing for the current management team at
  2     hospitals to be reduced by 30 million as well; isn't         2   First Physicians, and the hospitals' debts have
  3     that correct?                                                3   skyrocketed with it, and there's something --
  4        A. That is correct. They will eventually be               4   there's something wrong there, you know.
  5     reduced.                                                     5      We don't think a management team should be
  6        Q. Okay. And -- and when you say eventually               6   taking out, you know, 18 million of profit, I
  7     reduced, what do you mean by that?                           7   believe is what was testified by their chairman of
  8        A. Well, it takes, what, about a year, 18                 8   our board, we, you know, our back-of-the-envelope
  9     months, give or take, for the cost sometimes to be           9   makes it probably even higher, that $18 million
 10     reevaluated based on the yearly cost reports.               10   profit, when the hospitals are losing 30 million a
 11        Q. So is it the debtor's plan to try to let              11   year.
 12     Medicare overpay these hospitals during the next            12      We hope that utilizing a new firm that has a
 13     year or 18 months to try to use Medicare monies to          13   much better price structure is going to put the
 14     pay back creditors? Is that the debtor's plan that          14   hospitals in getting -- finding that -- a much
 15     you're talking about?                                       15   better balance in the current inequities that they
 16        A. That -- that doesn't sound exactly                    16   have right now.
 17     correct, like I said, we'd have to talk to the              17      Q. Have you run any projections or any
 18     accounting team --                                          18   budgets or reports based upon the numbers provided
 19        Q. Well --                                               19   to you from Arcadia?
 20        A. -- to get kind of clarification on the                20      A. The accounting team has -- has been doing
 21     numbers.                                                    21   that. I can't speak for specific numbers, you will
 22        Q. If -- if --                                           22   have to ask them at a different time.
 23        A. Say money -- money comes in from Medicare,            23      Q. So as far as you know today, you have no
 24     so we think that there will be -- there will be a           24   idea whether anybody has prepared any numbers?
 25     cost reduction from a new team coming in, and we --         25      A. Oh, I believe numbers have been prepared,


                                                               11                           (Pages 38 to 41)
               Oklahoma Reporting Services, LLC - 405.529.6575
      3030 Northwest Expressway, Suite 200 | Oklahoma City, OK | 73112
         Case: 20-13482              Doc: 242-2          Filed: 12/04/20            Page: 12 of 22

341 Meeting of Creditors                                       In Re: RHA Stroud, Inc.; Chapter 11
11/30/2020                                                                            20-13482-SAH

                                               Page 42                                                          Page 44
  1     I don't have the numbers in front of me, and the            1   for 62,500 a month, that was a number that One Cura,
  2     accountant -- the accounting team has been the one          2   the hospitals and even First Physicians agreed upon
  3     working those numbers.                                      3   as an adequate number. So the hospitals have that
  4         Q. Would you -- would you agree with me that            4   agreement with One Cura. Arcadia does not have any
  5     if you're charged less, but then you're reimbursed          5   agreement with One-Cura.
  6     less, that it doesn't net anything to the debtor?           6       Q. So Arcadia would allow the 125,000 a month
  7         A. Not necessarily. You can get the Medicare            7   to be paid to One Cura going forward?
  8     mix changed, and that could have -- that could              8       A. I would assume.
  9     actually increase some funds, but not necessarily.          9       Q. Well, you're One Cura, do you know one way
 10         Q. How does that work? Explain that to me.             10   or the other? What's your discussion?
 11         A. Well, we get reimbursed most heavily on             11       A. I don't know. One Cura has the
 12     Medicare, and they, you know, based kind of on             12   relationship with the hospital with that contract,
 13     percentage of the population served by it. So if           13   but I assume Arcadia would be upholding that
 14     the number goes up, their reimbursement is higher,         14   contract.
 15     so I would point out that your blanket statement,          15       Q. When was the first time you had heard of
 16     you know, was not fully correct, that there were           16   the concept from Arcadia or Sean Kirrane putting
 17     different ways.                                            17   together a group to manage the two hospitals?
 18         Q. Does it -- does it change from -- does              18       A. Well, I -- I met with and initiated
 19     Medicare reimbursement change from 101 percent of          19   meetings with multiple potential management
 20     your cost if the Medicare percentages goes up or           20   companies, I met with three different ones back in
 21     down?                                                      21   January on behalf of the hospitals back in Oklahoma.
 22         A. No, no, no.                                         22   So, you know, I met with Sean Kirrane at that time.
 23         Q. Okay. What -- under the Arcadia proposal,           23   I initiated a meeting with him to discuss a few
 24     what does One Cura receive out of it?                      24   things. But Sean Kirrane's proposal from Arcadia
 25         A. I don't have the Arcadia proposal in front          25   came this month.


                                               Page 43                                                          Page 45
  1     of me.                                                      1      Q. Okay. Who else did you meet with in
  2         Q. As you sit here today, you don't know what           2   January of 2020?
  3     the Arcadia proposal is?                                    3      A. Do I have to disclose that to you? I
  4         A. I do -- I do -- I don't have the numbers             4   mean --
  5     of the Arcadia proposal in front of me, so I can't          5      Q. I think it -- it's -- everything in
  6     give you numbers.                                           6   bankruptcies --
  7         Q. Well, my question is, what does One Cura             7      A. I -- I'm going to ask my attorneys really
  8     receive if Arcadia is the operator for the manager?         8   fast, because I don't know if I have to -- wouldn't
  9         A. I don't have the proposal in front of me.            9   that be proprietary information?
 10         Q. Is there a proposal between Arcadia and             10      Q. I mean, you're -- we're on the phone
 11     One Cura that would show that One Cura is receiving        11   talking about the debtor hospitals, and it would be
 12     anything under the Arcadia contract?                       12   the debtor hospitals having meetings to talk about
 13         A. There is no -- I don't -- there is no               13   management changes in January, I think that's highly
 14     agreement between One-Cura and Arcadia.                    14   relevant. There may be better companies than
 15         Q. Okay. So, what proposal are you referring           15   Arcadia that you talked to. So who was it?
 16     to?                                                        16          THE WITNESS: Is there any objection from
 17         A. The -- I thought you were referring to the          17   the debtors?
 18     Arcadia proposal for the hospital for management.          18          MR. PARHAM: No, Chuck, I think you -- I
 19         Q. Okay. So under the Arcadia proposal, One            19   think you've got to answer that. Go ahead and
 20     Cura receives zero on a monthly basis, is that --          20   answer.
 21         A. From Arcadia?                                       21          THE WITNESS: Okay. That's fine then. I
 22         Q. Yeah, from the hospitals.                           22   just wanted confirmation, thank you.
 23         A. Okay. Well, you didn't ask that.                    23          MR. PARHAM: Sure.
 24         Q. Okay, I'm sorry. So --                              24          THE WITNESS: Yes, we -- the hospitals met
 25         A. One Cura has a contract with the hospitals          25   with Cohesive and we also met with the Southern



                                                              12                          (Pages 42 to 45)
               Oklahoma Reporting Services, LLC - 405.529.6575
      3030 Northwest Expressway, Suite 200 | Oklahoma City, OK | 73112
         Case: 20-13482              Doc: 242-2           Filed: 12/04/20            Page: 13 of 22

341 Meeting of Creditors                                        In Re: RHA Stroud, Inc.; Chapter 11
11/30/2020                                                                             20-13482-SAH

                                                Page 46                                                          Page 48
  1     Plains Medical Group.                                        1   and it seems like this is more geared towards that
  2     BY MR. CHRISTENSEN:                                          2   than it is towards anything to do with the
  3         Q. Okay. And Arcadia was chosen?                         3   hospitals.
  4         A. Arcadia presented a unique -- a unique                4          MR. CHRISTENSEN: It all has to do with
  5     presentation that seemed to hit the right notes in           5   the hospitals, but I'm kind of moving on anyway,
  6     the last couple weeks.                                       6   David, so --
  7         Q. What was unique about Arcadia's                       7   BY MR. CHRISTENSEN:
  8     presentation as compared to Cohesive or Southern             8      Q. Has Arcadia or Sean Kirrane provided any
  9     Plains?                                                      9   budgets, projections or valuations to you or the
 10         A. Well, I believe that Arcadia is going to             10   hospitals relating to the operations at the
 11     be utilizing aspects and resources from Southern            11   hospital -- hospitals?
 12     Plains and Cohesive. So the Arcadia may be the name         12      A. He has provided a proposal, yeah, with
 13     that's on it, but the resources are actually -- seem        13   budgets, yes.
 14     to be part of a triumphant, if you will, aspects of         14      Q. Are there budget details that went with
 15     each of the three different companies, taking the           15   the proposal, other than just the proposal that was
 16     strengths from each of them.                                16   attached to pleadings, you know, budgets or
 17         Q. Now, did you have any discussion, you or             17   projections?
 18     any attorney for the hospitals have any discussion          18      A. I'd have to ask -- I'd have to ask the
 19     with Sean Kirrane in 2018 about starting a                  19   accountants for what details, I don't know. I
 20     management company?                                         20   believe the accountants followed up with him, with
 21         A. No, I don't believe so.                              21   the proposal, but I'd have to ask the accountants
 22         Q. Did you or any of the attorneys for the              22   for what exact details they have.
 23     hospital have a conversation with Sean Kirrane in           23      Q. Who all was involved in the discussions
 24     2019 about starting a management company for the            24   with Sean Kirrane on the proposal from Arcadia,
 25     hospitals?                                                  25   involved for the hospitals?

                                                Page 47                                                          Page 49
  1         A. I would -- I would have to ask for                    1       A. So it's the -- for the hospitals? It
  2     clarification, when did Sean Kirrane no longer work          2   would be myself, it would be, you know, the
  3     for First Physicians, because I sure didn't have any         3   hospital's legal and accounting team.
  4     conversation with him during the time that he worked         4       Q. Who at the legal team and who on the
  5     with First Physicians.                                       5   accounting team?
  6         Q. Do you know if any of your attorneys had              6       A. Well, our bankruptcy consultant team or
  7     any conversations with Mr. Kirrane about managing            7   bankruptcy team right here, Dave Parham, Esther
  8     hospitals, whether it's these hospitals or other             8   McKean, you know, and then with them is Ken McGraw,
  9     hospitals, in 2019?                                          9   Serena, I'm sorry, I've forgotten Serena's last name
 10         A. As -- as an individual of his own company,           10   at this moment.
 11     or as part of First Physicians?                             11       Q. Okay. Was Mr. Monaco involved?
 12         Q. As an individual in his own company.                 12       A. Mr. Monaco is not part of the anchor of
 13         A. Well, I -- I told you I did not have any             13   the team, he has been counsel for the hospitals for
 14     conversations with him while he was employed with           14   quite some time and provided a historical aspect to
 15     First Physicians regarding management company. I            15   it, but he's not part of the bankruptcy team for us.
 16     cannot speak for any attorneys. I did not direct            16       Q. So the question, was Mr. Monaco involved
 17     any attorneys to have conversations with him.               17   in any discussions relating to the proposal made by
 18            MR. PARHAM: You know, I'm going to object            18   Arcadia and Sean Kirrane?
 19     at this point to this line of questioning, because          19       A. I -- he's part of the legal team, so he
 20     it doesn't seem to have anything to do with the             20   may have been on a few of the calls. I -- it --
 21     debtors, and it seems to moving towards --                  21   again, that's -- I don't remember how many people
 22            MR. CHRISTENSEN: I'm moving --                       22   are on these, you know, some of these calls, so --
 23            MR. PARHAM: This is David Parham. I                  23       Q. You mentioned earlier that Cohesive and
 24     understand there's employment litigation that's             24   Southern Plains Medical Center is teaming up to
 25     ongoing between First Physicians and Mr. Kirrane,           25   provide different aspects with Arcadia. Are there



                                                               13                          (Pages 46 to 49)
               Oklahoma Reporting Services, LLC - 405.529.6575
      3030 Northwest Expressway, Suite 200 | Oklahoma City, OK | 73112
         Case: 20-13482              Doc: 242-2           Filed: 12/04/20            Page: 14 of 22

341 Meeting of Creditors                                        In Re: RHA Stroud, Inc.; Chapter 11
11/30/2020                                                                             20-13482-SAH

                                                Page 50                                                          Page 52
  1     documentation that could be provided to -- to my             1       Q. Okay. And have you been told where they
  2     client and -- and the U.S. Trustee as to their               2   would get the funding?
  3     involvement with Arcadia?                                    3       A. No.
  4         A. I'd have to ask Arcadia on what -- on what            4       Q. And is it your testimony that they would
  5     documentation they have for any arrangements of              5   get the funding from overpayments from Medicare?
  6     services as a subcontractor.                                 6       A. I don't -- I don't know that.
  7         Q. Then maybe I misunderstood you,                       7       Q. And have --
  8     Mr. Eldridge. What involvement does Cohesive have            8       A. I don't know if Arcadia -- I don't know
  9     with regard to the proposal made by Arcadia?                 9   who all of Arcadia -- if they have partners with
 10         A. I -- I don't have the specifics, I have              10   funding, I don't know the -- I don't have Arcadia's
 11     not seen a subcontracting contract with -- with             11   breakdown of their, you know, their funding in front
 12     them, but, you know, what was discussed is a                12   of me.
 13     different strength that each company has that are           13       Q. And as we sit here today, Mr. Eldridge,
 14     going to be utilized.                                       14   you're the only person in the parent company that
 15         Q. Okay.                                                15   provides oversight to -- to the debtor hospitals,
 16         A. If you want the specifics, we would have             16   and you don't know whether the proposal you've made
 17     to talk to Arcadia.                                         17   to the bankruptcy court to change management,
 18         Q. And would your answer be the same as to              18   whether the party in that proposal, Arcadia, has the
 19     Southern Plains?                                            19   ability to fund salaries; is that accurate?
 20         A. That is correct.                                     20       A. You asked if it would be overpayment that
 21         Q. Okay. Have you done any investigation to             21   was funding their salaries, and I don't believe that
 22     see whether Arcadia has the funding to employ               22   is correct.
 23     several hundred people at the hospitals?                    23       Q. Okay. But as you sit here today, as
 24         A. Have I done any investigation?                       24   the -- the debtor in possession for the hospitals,
 25         Q. Yes. Any due diligence or investigation              25   do you have any knowledge, personal knowledge that


                                                Page 51                                                          Page 53
  1     to know whether Arcadia has the funding to employ            1   Arcadia would have the ability to fund 300 employees
  2     several hundred people at the hospitals?                     2   at the hospitals?
  3         A. It is our understanding that they can.                3       A. That I -- it has been represented to me
  4         Q. Have you checked out how they have the                4   that under their model, the money coming into the
  5     ability to provide the funding?                              5   hospitals would cover the cost of the hospitals, and
  6         A. I'd have to check the documents that they             6   that includes the overpayments, if there's an
  7     provided us.                                                 7   overpayment.
  8         Q. And --                                                8       Q. So it's been represented to you that the
  9         A. We have the accounting team doing the due             9   money flowing from the government would be used to
 10     diligence on that, I believe.                               10   pay salaries of the individuals; is that your
 11         Q. And what due diligence is the accounting             11   testimony today?
 12     team doing at your direction?                               12       A. Yes.
 13         A. They're running all the numbers to make              13       Q. Okay.
 14     sure things work, you -- we have to bring in the            14       A. The money coming from the government for
 15     accounting team to talk about that.                         15   services that the hospitals have done will be used
 16         Q. Okay. So as you sit here today, you don't            16   to pay for services that the hospital will be doing.
 17     know whether there's been any due diligence done as         17       Q. And has anybody at Arcadia or anywhere
 18     to whether Arcadia has the funding to cover the             18   else represented where they would come up with the
 19     payroll for several hundred people at the hospitals?        19   roughly 300 employees to run the hospitals?
 20         A. I believe a due diligence has been done, I           20       A. That is -- that is -- yes. They have
 21     don't -- I cannot confirm that at this time.                21   represented that, and that's part of -- they have as
 22         Q. And have you been told whether Arcadia has           22   part of their collective teams.
 23     the funding to cover the salaries of several hundred        23       Q. And where do they get those employees?
 24     people at the hospitals?                                    24       A. You'd have to ask Arcadia --
 25         A. I have been told that they can.                      25       Q. Is --



                                                               14                           (Pages 50 to 53)
               Oklahoma Reporting Services, LLC - 405.529.6575
      3030 Northwest Expressway, Suite 200 | Oklahoma City, OK | 73112
        Case: 20-13482               Doc: 242-2           Filed: 12/04/20            Page: 15 of 22

341 Meeting of Creditors                                        In Re: RHA Stroud, Inc.; Chapter 11
11/30/2020                                                                             20-13482-SAH

                                                Page 54                                                          Page 56
  1        A. -- for the specifics of how they are                   1   Arcadia.
  2    utilizing their employment.                                   2       Q. Well, these all relate to the hospital,
  3        Q. As the representative of the debtors, you              3   and you are the representative of the hospital, and
  4    don't have an idea where they would come up with the          4   changing management companies can cause drastic
  5    300 employees?                                                5   impacts on a critical access hospital, so that's why
  6        A. I -- I have some ideas, I can't give you               6   I'm asking you, Mr. Eldridge. Joanna -- as to
  7    their -- explicitly how Arcadia's plan is. I know             7   Joanna Davis, do you know if she presently works for
  8    that there will likely be people at the hospitals             8   Arcadia?
  9    themselves that will -- if a management company               9       A. I believe so, but I'm not privy to their
 10    changes, would want to continue with their                   10   full, you know, employment status and how things
 11    employment, and I believe that Oklahoma is a                 11   are.
 12    right-to-work state, and they will be able to                12       Q. Dane Johnson, does Dane Johnson presently
 13    seamlessly come and work for -- continue to work for         13   work for Arcadia?
 14    the hospital for a different management company. I           14       A. I believe so, but I don't -- like I said
 15    believe that that is a part of the plan.                     15   before, I don't know exactly how their employment
 16        I know that there are a lot of resources that            16   status works for their company.
 17    Arcadia and there's -- their subcontractors have at          17       Q. The -- and what did you understand their
 18    their disposal, both for staffing and providers, so          18   status, their work status, how the work status
 19    I'm sure they're going to utilize some of that.              19   relates to the company, is there some sort of --
 20    You'd have to ask Arcadia for a percentage breakdown         20       A. I -- I assume that they are part of the
 21    of where certain people will come from, but what's           21   company, you're asking me if there's specifics for
 22    been represented to me is that staffing is not an            22   it, and I'm not the right person to say their
 23    issue.                                                       23   specific title, you know, or such with Arcadia.
 24        Q. And have you or anyone on behalf of the               24       Q. Okay. Do you know whether Dane Johnson
 25    debtors investigated the people that are listed on           25   presently works at Feed the Children, do you know


                                                Page 55                                                          Page 57
  1     the Arcadia proposal as being part of the team?              1   that or not know that?
  2         A. Have we investigated it? I'm familiar                 2       A. I don't know. I don't know.
  3     with -- with a lot of them.                                  3       Q. Kathy Kennett.
  4         Q. Dr. Michael Carter, what does he presently            4       A. I don't know.
  5     do?                                                          5       Q. Kathy Kennett, do you know whether she
  6         A. I don't have his -- he's not one that I'm             6   presently works at Arcadia?
  7     familiar with. I don't have the Arcadia proposal in          7       A. I don't know.
  8     front of me, so I can't give you the biographies of          8       Q. Have you done anything to investigate
  9     everybody.                                                   9   whether any of these employees actually work at
 10         Q. Well, my question on Dr. Carter is --                10   Arcadia right now or they're planning to moonlight
 11         A. Mike Carter, I mean, I can't give you the            11   with their present jobs?
 12     specifics, I don't want to be like, oh, you, because        12       A. I don't -- I -- I don't know.
 13     if I misstep on, you know, somebody's CV that I saw         13       Q. Okay. Do you know where Kathy --
 14     a couple of times. You know, Mike Carter has worked         14       A. It seems that each of these people have
 15     for different critical access hospitals, has been           15   varied experiences, you know, I know Dane Johnson
 16     the, you know, on-site CEO of different critical            16   used to have a different company that worked with
 17     access hospitals, I believe, you know, so that --           17   revenue cycle, you know, and he has expertise in
 18     that is somebody who has worked in the space for            18   that area, and, you know, I -- the team worked with
 19     quite sometime.                                             19   him, also.
 20         Q. Does -- does Dr. Carter work for Arcadia             20       Q. Do you --
 21     right now, if you know?                                     21       A. We've known his products, I think it's a
 22         A. I believe he does.                                   22   company called Praxis back in the day, and so that
 23         Q. Okay. Joanna Davis?                                  23   is -- if that is somebody that's part of the Arcadia
 24         A. I -- I feel like some of these questions             24   team, that is somebody who has infinite familiarity
 25     would probably more appropriately directed at               25   with these debtor hospitals, and could be of


                                                               15                           (Pages 54 to 57)
               Oklahoma Reporting Services, LLC - 405.529.6575
      3030 Northwest Expressway, Suite 200 | Oklahoma City, OK | 73112
         Case: 20-13482              Doc: 242-2           Filed: 12/04/20            Page: 16 of 22

341 Meeting of Creditors                                        In Re: RHA Stroud, Inc.; Chapter 11
11/30/2020                                                                             20-13482-SAH

                                                Page 58                                                          Page 60
  1     assistance to them.                                          1   always had, you know, advice coming, so we've always
  2        Q. Do you know whether Kathy Kennett even                 2   had a discussion about this, and so that, you know,
  3     lives in the state of Oklahoma?                              3   we decided to go forth in October.
  4        A. I don't. But we live in a, you know, at a              4      Q. Did you have any discussion about filing
  5     time where you can work from home as everyone here           5   bankruptcy after the receivership hearing on
  6     on this call knows very well, since we are all               6   September 14th, 2020, with your directors?
  7     working primarily from home. So I don't know where           7      A. Yes, that is one moment that this
  8     Kathy Kennett lives.                                         8   bankruptcy was discussed, yes.
  9        Q. Do you know if Patrick Waters presently                9      Q. Okay. When was the first discussion of
 10     works for Arcadia?                                          10   bankruptcy after September 14th, with your
 11        A. I -- I do not. It has been represented                11   directors?
 12     that he will be a part of the Arcadia team.                 12      A. I -- I don't know. I don't have that
 13        Q. And do you know when Arcadia was                      13   conversation -- I don't have that information in
 14     established?                                                14   front of me.
 15        A. Arcadia provided their presentation to me             15      Q. Okay. And when -- when did you and your
 16     this month, so I do not know when Arcadia was -- was        16   directors flip the switch that you're going to go
 17     established or if they're incorporated or whatnot, I        17   into bankruptcy in October? The resolution was
 18     don't know their -- their founding date.                    18   signed around the 14th, when -- when did you guys
 19        Q. Okay. Now, if I understood correct                    19   decide to go in?
 20     earlier, Sean Kirrane, who's now with Arcadia,              20      A. When we signed the resolution.
 21     provided a presentation to you relating to these            21      Q. Not before?
 22     hospitals in January of 2020?                               22      A. Well, no. We've always had discussion
 23        A. It -- I don't think he -- I did not                   23   that it might be necessary, but we signed the
 24     request the meeting because he had a company with           24   resolution on the 14th.
 25     Arcadia, he is somebody that I wanted to talk to at         25      Q. Okay. Now, you talked -- you talked a


                                                Page 59                                                          Page 61
  1     that time, and he was not with First Physicians, to          1   little bit earlier about One Cura was -- is paid so
  2     see what -- what he might be doing. And at that              2   much per month. But for the years -- for many
  3     time, he -- he represented to me that he had ideas           3   years, One Cura was paid about 25,000 a month for
  4     of what to -- what could be done, but he wasn't --           4   the two hospitals, correct?
  5     it was not in a presentation from Arcadia or on              5       A. Correct.
  6     behalf of Arcadia at that time.                              6       Q. And that amount was to cover your salary
  7         Q. When did you first talk to your directors             7   and the benefits to oversee the operations, correct?
  8     of the hospitals about filing bankruptcy?                    8       A. And there was a little bit extra for --
  9         A. Probably January, 2019.                               9   for -- yeah, expenses, you know, travel.
 10         Q. And when did you next talk to them about             10       Q. Some in addition to the --
 11     filing bankruptcy?                                          11       A. A little bit for marketing, like that.
 12         A. It's been on and off a continual                     12       Q. There was some in addition to the 25 to
 13     conversation since 2019.                                    13   cover travel or seminars or other things, correct?
 14         Q. Okay.                                                14       A. Yes, a little. Yeah.
 15         A. A lot of factors at play.                            15       Q. Okay. The -- in 2018, you instructed the
 16         Q. Did -- your director signed a resolution             16   management company to start paying One Cura 200,000
 17     on, I want to say October 14th of this year relating        17   a month for both hospitals, didn't you?
 18     to this bankruptcy action. How much advance notice          18       A. Combined, yes.
 19     was given to your directors that you were going to          19       Q. And you and your attorney asserted at that
 20     be putting it into bankruptcy in October?                   20   point in time that it was the hospital's money and
 21         A. Like I said, it's been an on-and-off                 21   you owned the hospitals, you could do what you
 22     conversation, with a lot of different factors at            22   wanted to do with that money, and that was part of
 23     play, so I don't -- I don't think I can say a               23   the rationale on raising it from 25,000 a month
 24     specific moment in time that it's like, ahh, this           24   combined to 200,000 a month combined, correct?
 25     is -- you know, like now, we've always -- we've             25       A. I don't think that that exact wording is



                                                               16                           (Pages 58 to 61)
               Oklahoma Reporting Services, LLC - 405.529.6575
      3030 Northwest Expressway, Suite 200 | Oklahoma City, OK | 73112
         Case: 20-13482              Doc: 242-2           Filed: 12/04/20            Page: 17 of 22

341 Meeting of Creditors                                        In Re: RHA Stroud, Inc.; Chapter 11
11/30/2020                                                                             20-13482-SAH

                                                Page 62                                                          Page 64
  1     appropriate.                                                 1   attorney tell anybody that either you pay the
  2         Q. Something --                                          2   200,000 or we're going to take away First
  3         A. I think that our -- what One Cura was                 3   Physicians' access off of those lockbox accounts?
  4     attempting to -- we wanted to bring in and pay for           4      A. No, I have not heard him say that, nor
  5     consultants and eventually expand the team, and we           5   would he have the authority to say that.
  6     needed to be able to have access to money to do              6      Q. Okay. And you would agree that the
  7     that, and there was an issue that the hospital and           7   management company only had the right to access the
  8     One Cura, overseeing the hospital, did not have any          8   debtor accounts, they didn't own -- the management
  9     access to the hospital funds to provide those                9   company did not own the accounts?
 10     services for the hospital.                                  10      A. I believe the management company, due to,
 11         And as you well know, there are many issues             11   you know, secure debt has a claim on the money, as
 12     that were coming up that were problematic from some         12   you've expressed before, but we -- the hospitals
 13     of the things that were happening with the                  13   also have to be able to provide, you know, get the
 14     management company, and we wanted to make sure that         14   correct oversight to make sure everything's going
 15     there was funding to pay for the consultants that           15   right. And we came -- I -- First Physicians and the
 16     may be needed to remedy those agreements with these         16   hospitals, One Cura all came to an agreement, and
 17     vendors, to pay for oversight, to pay for reviews of        17   that number was 62,500, and that that was the
 18     a -- of more thorough reviews of policies and               18   appropriate number that would allow the hospitals to
 19     contracts than what was -- we were able to do before        19   build up funds to hopefully expand their team and
 20     that. So, yes, the amount was increased.                    20   provide for what was needed for the hospitals.
 21         Q. So I'm going to break down my statement.             21      Q. Okay. So, breaking down your answer, the
 22     It's true that the debtor hospitals own the money           22   200,000 a month got reduced to 125,000 a month,
 23     that's in the bank accounts, correct?                       23   correct?
 24         A. Is it true that the debtor hospitals owe             24      A. That's correct.
 25     the money that's in the bank account?                       25      Q. And the reason that One Cura wanted that


                                                Page 63                                                          Page 65
  1         Q. Own, own. Let me rephrase it. It's                    1   money was to build the team, to provide more
  2     accurate that the debtor hospitals own the bank              2   oversight to the operations at the hospitals,
  3     accounts and the money in the bank accounts,                 3   correct?
  4     correct?                                                     4       A. Correct.
  5         A. Which bank accounts?                                  5       Q. And -- and, in fact, the only team member
  6         Q. The lockbox coming in where money comes in            6   that was hired by One Cura was a fundraiser,
  7     from Medicare or other paying sources, those                 7   correct?
  8     accounts are in the name of the debtor, correct?             8       A. That is correct. However, they're -- we
  9         A. Yes.                                                  9   were in the middle of contract negotiations and
 10         Q. And isn't it also accurate that when you             10   there -- we wanted the assurety of a longer term
 11     told the hospitals to raise the amount One Cura was         11   contract before bringing in permanent people.
 12     being paid, it's because that money, in your view,          12       Q. And those contract negotiations involved
 13     belongs to the hospitals, and the hospitals are             13   rates being proposed by First Physician that are
 14     owned by One Cura?                                          14   much lower than what the current contracts are,
 15         A. That money -- that money is necessary for            15   didn't they?
 16     the hospitals to have oversights over issues that we        16       A. I believe so.
 17     felt needed more oversight on.                              17       Q. And -- and those contracts were never
 18         Q. The management --                                    18   fully executed by your side of the coin, by the --
 19         A. So I felt that money was necessary.                  19   by the debtors?
 20         Q. The management company, based on your                20       A. That is incorrect. Those contracts were
 21     instructions, paid One Cura 200,000 a month,                21   signed by both myself and they were -- as testified
 22     correct, for several months?                                22   in the state hearing, they were signed by the CEO of
 23         A. I believe it may have been two months, I'm           23   First Physicians.
 24     unsure.                                                     24       Q. Now --
 25         Q. Okay. And have you ever heard your                   25       A. So those contracts should be in place and


                                                               17                          (Pages 62 to 65)
               Oklahoma Reporting Services, LLC - 405.529.6575
      3030 Northwest Expressway, Suite 200 | Oklahoma City, OK | 73112
        Case: 20-13482               Doc: 242-2           Filed: 12/04/20            Page: 18 of 22

341 Meeting of Creditors                                        In Re: RHA Stroud, Inc.; Chapter 11
11/30/2020                                                                             20-13482-SAH

                                               Page 66                                                           Page 68
  1    with some specifics to be worked out, so the 62,5             1       Q. Okay. And how much do they still have on
  2    was part of that, those contracts, and those were             2   that?
  3    given for more than a calendar year.                          3       A. Does One Cura have to answer that? One
  4       Q. Now, any of the money that was paid on                  4   Cura is not specifically the debtor on this.
  5    this 125,000 a month or 200,000 a month, did any of           5       Q. I view that as a fraudulent transfer or
  6    that get paid to Akerman at any time?                         6   preference, so I would like to know the answer. It
  7       A. At any time?                                            7   could be a claim that the estate has against One
  8       Q. Yes.                                                    8   Cura, so I'd like for you to answer it.
  9       A. Yes.                                                    9       A. The -- I believe there's about $100,000
 10       Q. And is that the more than 100,000 or maybe             10   left.
 11    up to 500,000 that you testified about earlier?              11       Q. And out of the over $2 million that One
 12       A. Yes.                                                   12   Cura received when the pay jumped from 200,000 a
 13       Q. Did -- and One Cura didn't use any of that             13   month, then reduced to 125 a month, One Cura only
 14    money to make any payments on the note or the lease,         14   has about 100,000 of that left?
 15    correct?                                                     15       A. Yes.
 16       A. One Cura did not.                                      16       Q. Okay. Now, Mr. -- Mr. Eldridge, you
 17       Q. Did, you know, what did One Cura do                    17   recall roughly about a week ago, First Physicians,
 18    differently for the hospitals after receiving the            18   as well as the hospitals infectious disease doctor,
 19    change from 25,000 a month to 200, then reduced to           19   made a recommendation to shut down elective surgery
 20    125 a month? What -- what services were provided by          20   due to the fact that a Dr. Trang had been performing
 21    One Cura that weren't already being provided by One          21   surgeries through Southern Plains Medical Center,
 22    Cura?                                                        22   and he had COVID? Do you remember that
 23       A. One Cura was attempting to build its team,             23   recommendation being made by First Physicians?
 24    but we were hindered on that as because of contract          24       A. The recommendation was along those lines,
 25    negotiations seemingly were stalled or stopped or            25   so I'm not quite sure that's -- we went -- when


                                               Page 67                                                           Page 69
  1     not recognized anymore by First Physicians, and then         1   Dr. Trang -- it was -- what I understood, after
  2     litigation happens, was brought earlier this year by         2   talking to both Southern Plains and receiving First
  3     First Physicians.                                            3   Physicians' recommendation, yeah, the moment
  4         So the money that was built up was not utilized          4   Dr. Trang got a positive COVID test, you guys were
  5     to bring in new people because of the uncertainty of         5   informed.
  6     respecting the contracts that First Physicians               6       They -- it did not seem that there was some
  7     brought and the litigation that First Physicians             7   insinuation in what was sent to One Cura, was that
  8     brought.                                                     8   they've known for a week that he had COVID or was
  9         Q. Anything else you want to add to your                 9   exposed, but that looked like it was not the case at
 10     answer on that?                                             10   all, based upon what Southern Plains had provided me
 11         A. Not at this time.                                    11   and provided your teams before you reached out to
 12         Q. Okay. Does One Cura --                               12   me.
 13             U.S. TRUSTEE: Excuse me, this is M.J.               13       Q. What did Southern Plains --
 14     Creasey, Mr. Christensen, can you tell me about how         14       A. I just wanted to clarify a little bit of
 15     much longer you think you have?                             15   the bigger picture of that.
 16             MR. CHRISTENSEN: I -- I probably have               16       Q. What did Southern Plains provide you as to
 17     less than ten minutes, I'm about at the end of my           17   those events?
 18     script, if that's okay.                                     18       A. I spoke -- I spoke with their principal,
 19             U.S. TRUSTEE: Okay. Got it, thank you.              19   Mike Schuster, and questioned him on exposure on the
 20     BY MR. CHRISTENSEN:                                         20   12th, which is why what it was claimed in the e-mail
 21         Q. Does One Cura still have any of the money            21   that we got, and he immediately said that, no, there
 22     that was paid, you know, by the hospitals to One            22   was no exposure on the 12th, no one -- we don't know
 23     Cura out of that 200,000 a month, or the 125 a              23   what that was talking about, no one has --
 24     month?                                                      24   everyone's been tested on the floor, everyone has
 25         A. Yes.                                                 25   been tested that has interaction with him, there's


                                                               18                          (Pages 66 to 69)
               Oklahoma Reporting Services, LLC - 405.529.6575
      3030 Northwest Expressway, Suite 200 | Oklahoma City, OK | 73112
         Case: 20-13482              Doc: 242-2           Filed: 12/04/20            Page: 19 of 22

341 Meeting of Creditors                                        In Re: RHA Stroud, Inc.; Chapter 11
11/30/2020                                                                             20-13482-SAH

                                                Page 70                                                          Page 72
  1     no incident on the 12th like what brought as                 1       Q. What is Adrian Reeder's position, is he a
  2     concern. And that was -- it was shared to me in              2   CFO or is he an --
  3     e-mail, that was -- that information of Len                  3       A. CFO, he's the only person that's a
  4     Lacefield answering the questions, that First                4   contract for myself. The CEO, I used to -- your
  5     Physicians requested of him was that Travis Villani,         5   former CEO of First Physicians for many years, I had
  6     the on-site leadership of Anadarko, and there was a          6   a very good relationship with, talked to almost
  7     confirmation of Travis Villani and Jon Lowry                 7   every single day, you know, over what's going on
  8     receiving that e-mail.                                       8   with the hospitals, what issues about the hospital,
  9        Q. All right. Are you aware that Dr. Trang,               9   positive, negative, anything like that. Since he's
 10     on the 19th, tested positive of COVID and performed         10   been let go, I have not even had an introduction to
 11     surgeries on the 19th of November, and he's a               11   the current CEO.
 12     Southern Plains doctor?                                     12       Q. Okay.
 13        A. I'm aware that happened on the 19th.                  13       A. There's been no introduction, no e-mails
 14        Q. Okay.                                                 14   from -- from him, her, not sure.
 15        A. That he was tested. It was not expressed              15       Q. My -- I'm going to go back --
 16     to me that he -- once he was tested that he                 16       A. The point person has always been -- since
 17     performed anything after he was tested.                     17   the removal of the last CEO, has been the CFO,
 18        Q. Are you aware that a CRNA employed by                 18   Adrian Reeder. I did have a very good working
 19     Southern Plains that was in the surgery with                19   relationship with your interim chief operations
 20     Dr. Trang on November 19th, has also been diagnosed         20   officer, Carl Laffoon, we would speak or e-mail
 21     with COVID? Have you --                                     21   very, very often, and any issues that popped up, he
 22        A. I have not been made aware of that by                 22   was immediately calling me and/or having a
 23     First Physicians or Southern Plains. In fact, I've          23   discussion about it, but I believe he was let go or
 24     actually had many concerns about COVID in Anadarko,         24   fired from your company, and there's been no -- no
 25     and I reached out with letters to First Physicians          25   contact with that. In fact, I had to instruct the

                                                Page 71                                                          Page 73
  1     on November 11th and November 18th and following up          1   on-site leadership to continue sending me the daily
  2     in my response to the Dr. Trang incident, and I have         2   reports, because I believe those stopped the moment
  3     received absolutely zero communications from anyone          3   that Mr. Laffoon was let go.
  4     from the First Physicians team regarding the                 4      Q. My --
  5     information and clarification of what issues are             5      A. So, yes, that has -- has been heavily --
  6     going on medically with COVID in Anadarko. The               6   Adrian Reeder has been, you know, Adrian Reeder and
  7     silence is deafening.                                        7   I have always been able to talk to each other for
  8         Q. Do you receive daily --                               8   many years, and since Sean Kirrane was let go of
  9         A. No, First Physicians did not inform me                9   First Physicians, he has been the next person --
 10     that a second person has received COVID -- or from          10      Q. Has --
 11     Southern Plains has a positive COVID diagnosis, when        11      A. -- for the past year and change.
 12     First Physicians has not even confirmed, you know,          12      Q. Has Southern Plains informed you that they
 13     any of my inquiries about the COVID issues happening        13   had a CRNA who was in surgeries on the 23rd and the
 14     with their own patients and staff at Anadarko.              14   25th that has COVID?
 15         Q. Do you receive daily reports from both               15      A. No, they have not informed me.
 16     hospitals?                                                  16      Q. Okay. And --
 17         A. I receive a small resource report from the           17      A. And First Physicians has not informed me
 18     on-site leadership.                                         18   of such until this moment right now.
 19         Q. Okay.                                                19      Q. And -- and -- and it is your understanding
 20         A. And the COVID -- there's just one line               20   that both First Physicians and -- and an infectious
 21     that says "COVID patients in hospital" in reference         21   disease doctor that I believe is either at Mercy or
 22     to Anadarko, and then a number, and I have formally         22   Integris had recommended to shut down the elective
 23     asked for more information regarding that to Adrian         23   surgery to make sure the facts were known, and you
 24     Reeder on the 11th and the 18th, and have gotten no         24   refused to shut down the surgery -- the elective
 25     response.                                                   25   surgery center?



                                                               19                          (Pages 70 to 73)
               Oklahoma Reporting Services, LLC - 405.529.6575
      3030 Northwest Expressway, Suite 200 | Oklahoma City, OK | 73112
        Case: 20-13482               Doc: 242-2            Filed: 12/04/20           Page: 20 of 22

341 Meeting of Creditors                                        In Re: RHA Stroud, Inc.; Chapter 11
11/30/2020                                                                             20-13482-SAH

                                                Page 74                                                          Page 76
  1        A. The facts that were present to me seemed               1   part?
  2     in question, and a couple of them seemed to be               2      A. I do.
  3     hearsay. So what we dealt with, which was the                3      Q. And would you also agree that the fair
  4     immediate fact of this doctor has COVID. The                 4   market value of the hospital assets are the value
  5     concerns that were presented by the First Physicians         5   you placed on them in the schedules and statement of
  6     team, we addressed with Southern Plains clinic, both         6   affairs?
  7     with their principal, Mike Schuster, and with their          7      A. I believe so, yes.
  8     on-site person, I believe her name is Angela, I'm            8          MR. CHRISTENSEN: Okay. I don't think I
  9     sorry, I'm blanking out on her last name right now.          9   have any other questions at this point in time.
 10     So we received confirmation from them that the              10          U.S. TRUSTEE: Okay. Thank you,
 11     procedures for the hospital would be followed to a          11   Mr. Christensen. Are there any other creditors or
 12     T, and that was what was requested by First                 12   parties in interest who have joined in who would
 13     Physicians, also.                                           13   like to ask him questions today?
 14        Q. Did you ever --                                       14          MR. TOFFOLI: Ms. Creasey, Mark Toffoli
 15        A. And that part was followed.                           15   for Southern Plains Medical Center, just a couple of
 16        Q. Did you ever talk to Dr. Trang to see if              16   questions.
 17     he avoided going through the procedures set up by           17          U.S. TRUSTEE: Sure. Go ahead.
 18     the hospital to get to a surgery room?                      18                 EXAMINATION
 19        A. I'm sorry, could you say that again,                  19   BY MR. TOFFOLI:
 20     please?                                                     20      Q. Mr. Eldridge, is Southern Plains Medical
 21        Q. Did you ever talk to Dr. Trang?                       21   Center a pre-petition creditor of RHA, Anadarko?
 22        A. I did not talk to Dr. Trang. I talked to              22      A. Yes, they are a pre-petition creditor.
 23     Mike Schuster.                                              23      Q. Could you explain then, and I've looked at
 24        Q. And did Mike Schuster tell you that                   24   the schedules that have been filed, but I cannot see
 25     Dr. Trang always follows all protocols at the               25   that they're listed anywhere.


                                                Page 75                                                          Page 77
  1     hospital, all COVID protocols at the hospital?               1       A. Let me -- let me find the one for
  2        A. He did not state specifically that. We                 2   Anadarko. I believe they would be owed the first
  3     talked about just the Southern Plains team followed          3   three weeks of October, correct?
  4     the protocols that have been set forth, and I was            4       Q. I think, if based on what I've seen in
  5     given confirmation by himself and Angela that they           5   pleadings with respect to a Motion to Pay as a
  6     do, and they gave that confirmation to the First             6   critical vendor, I think their pre-petition claim
  7     Physicians, team, also.                                      7   was somewhere in the neighborhood of $220,000.
  8        Q. And in finalizing things here, how do you              8       A. I believe -- I believe you are correct.
  9     propose to pay the notes owed to Rural Hospital              9   Our list of creditors, when it was first formulated,
 10     Acquisition?                                                10   was based upon the info from the accounts payable
 11        A. As I have said before, the lawyers have               11   schedules that we got from First Physicians. We --
 12     begun drafting with the accountants, you know, we do        12   I wonder if your -- the invoice for Southern Plains
 13     understand that we have to pay the secure debt, we          13   got a little shuffled there, because we had to break
 14     believe that will have to be over time. But we view         14   it up to make sure that you guys got paid the
 15     that as part of our reorganization plan.                    15   post-petition the week of October, which I got
 16        Q. And is your answer the same as to the                 16   confirmation from Mike Schuster this morning that
 17     lease on First Physician Realty, that it would have         17   you -- you did receive the -- that last week of
 18     to be payments over time?                                   18   October.
 19        A. Yes.                                                  19       So I will speak to the accountants, they will
 20        Q. If --                                                 20   probably need to amend this top 20 list for
 21        A. As part of the reorganization plan. We                21   Anadarko, specifically, to get your pre-petition on
 22     haven't finalized that yet, so I can't speak to the         22   there. I apologize that it isn't going to be on
 23     finalized plan.                                             23   there at this moment. They were working off of the
 24        Q. Assuming First Physicians would allow the             24   information that they were receiving from First
 25     lease to be reinstated. Do you understand that              25   Physicians.


                                                               20                          (Pages 74 to 77)
               Oklahoma Reporting Services, LLC - 405.529.6575
      3030 Northwest Expressway, Suite 200 | Oklahoma City, OK | 73112
        Case: 20-13482               Doc: 242-2           Filed: 12/04/20            Page: 21 of 22

341 Meeting of Creditors                                        In Re: RHA Stroud, Inc.; Chapter 11
11/30/2020                                                                             20-13482-SAH

                                                Page 78                                                          Page 80
  1         Q. Okay. Thank you.                                      1           MR. CHRISTENSEN: I have no other,
  2             MR. TOFFOLI: Ms. Creasey, that's all I               2   Ms. Creasey.
  3     had.                                                         3           U.S. TRUSTEE: Okay. Thank you. Are
  4             MR. CHRISTENSEN: Ms. Creasey, I --                   4   there any other parties, creditors, parties in
  5             U.S. TRUSTEE: Thank you. Are there any               5   interests who have not already asked questions who
  6     other -- state your name for the record and go ahead         6   would like to at this time? Okay. I don't hear
  7     and ask your question.                                       7   any.
  8             MR. CHRISTENSEN: Well, it's Clay                     8       I have a couple of housekeeping issues. The
  9     Christensen, I have a follow-up question to Mark's,          9   first is, I guess, a question to anyone and
 10     if that's okay.                                             10   everyone. When I look at the schedules and
 11             U.S. TRUSTEE: Okay.                                 11   statements of financial affairs for both Stroud and
 12                 FURTHER EXAMINATION                             12   Anadarko on the Court's website, and after I
 13     BY MR. CHRISTENSEN:                                         13   gathered them, there are a number of pages that are
 14         Q. If bankruptcy would not have been filed,             14   blank, and I'm wondering if that's just a glitch on
 15     would Southern Plains Medical Center been paid on           15   my end or if -- do other parties, can they see every
 16     its pre-petition claim in the normal course of              16   page that is supposed to be filed?
 17     business?                                                   17           MR. PARHAM: Ms. Creasey?
 18         A. Yes.                                                 18           U.S. TRUSTEE: Yes.
 19         Q. And as to other trade creditors,                     19           MR. PARHAM: I would -- I had to download
 20     third-party vendors, would they have been paid in           20   Anadarko's schedules probably three times before I
 21     the normal course of business as they always have           21   could get the entire filing downloaded.
 22     been paid over nine years had bankruptcy not been           22           U.S. TRUSTEE: Okay. The blank pages like
 23     filed?                                                      23   in the middle, is that what you were having?
 24         A. They will -- they would be if they are               24           MR. PARHAM: I wasn't having blank pages,
 25     paid with the monies first, I know First Physician          25   I was just simply having pages that were deleted

                                                Page 79                                                          Page 81
  1     invoices normally are a very large amount, and               1   altogether.
  2     historically, First Physicians has taken only a              2           U.S. TRUSTEE: Okay. So, Mr. Christensen,
  3     percentage of what they have actually billed in              3   do you guys have complete sets of the schedules and
  4     order to keep the amounts needed to pay off the              4   statements of financial affairs with no blank pages?
  5     other vendors first.                                         5           MR. CHRISTENSEN: We -- we think we do,
  6         Q. Okay.                                                 6   but I haven't really looked from that aspect,
  7        A. So I believe First Physicians, we ran the              7   Ms. Creasey, but we think we do. Jon's nodding at
  8     numbers for the past year, First Physicians has --           8   me over here.
  9     normally only takes, on average, about 60 percent            9           U.S. TRUSTEE: Okay. All right. Then I
 10     and change, I think for Stroud, 70 percent and              10   have a glitch and I'll get that taken care of.
 11     change for Anadarko, of what they -- they have on           11   Having said that, the schedules and statements of
 12     their invoices. So if all the other vendors are             12   financial affairs have been filed. We are lacking
 13     paid first and the amount that's remaining goes to          13   the filing of the Initial Report and also the debtor
 14     First Physicians, then, yes, they would be paid.            14   in possession banking information, you know, the
 15         Q. And there are documentation you've seen              15   final -- the finality of that, which I know is in
 16     before within audits over the years that will say           16   progress.
 17     that First Physicians have been deferring full              17       So what I would like to do is continue this for
 18     payment to make sure other vendors get paid in full,        18   one week to December 7th at 1:00 p.m. for the sole
 19     correct, in the past?                                       19   purpose of getting the Initial Report on file and
 20        A. Yes, they have done that. There was a                 20   getting the authorized depository information back
 21     time earlier this year that First Physicians decided        21   to the U.S. Trustee's office. If those things are
 22     to not pay certain vendors for legal defense for            22   provided, then I can conclude the meeting at that
 23     accounting, for oversights that the hospitals had           23   time. Is this acceptable to you? I'm asking the
 24     contracted with, which they didn't have a right to,         24   debtor's representative and counsel at this time.
 25     but for the most part, yes, and those get paid.             25           MR. PARHAM: Yes, so what -- just to make


                                                               21                          (Pages 78 to 81)
               Oklahoma Reporting Services, LLC - 405.529.6575
      3030 Northwest Expressway, Suite 200 | Oklahoma City, OK | 73112
        Case: 20-13482               Doc: 242-2            Filed: 12/04/20           Page: 22 of 22

341 Meeting of Creditors                                        In Re: RHA Stroud, Inc.; Chapter 11
11/30/2020                                                                             20-13482-SAH

                                                Page 82                                                          Page 84
  1     sure that we're clear, you want the IDI file on the          1          MR. CHRISTENSEN: Yes, that's no problem,
  2     court file and then on the court docket, rather, and         2   David, no problem.
  3     then you want the bank account information provided          3          MR. PARHAM: Okay. Very good. And I'm
  4     to you, right, or -- I want to make sure you don't           4   sorry, Ms. Creasey, I just wanted to --
  5     want it also filed on the --                                 5          U.S. TRUSTEE: No problem at all. With
  6            U.S. TRUSTEE: No, it's the Initial                    6   that, then I'm going to adjourn this meeting until
  7     Report, the Initial Report needs to be on file, and          7   next Monday.
  8     then, yes, the debtor in possession authorized               8          MR. PARHAM: Very good. Thank you.
  9     depository banking information, once it's finalized,         9          MR. CHRISTENSEN: Thank you.
 10     a voided check and all that good stuff, needs to be         10          (Meeting adjourned until December 7, 2020
 11     provided to our office, yes. Now, of course, that           11   at 1:00 p.m.)
 12     information will ultimately be in the monthly               12
 13     operating reports, so I want to make sure that is           13
 14     hastily taken care of, or expediently is a better           14
 15     word.                                                       15
 16            MR. PARHAM: Yeah. I don't see any                    16
 17     reason, we'll -- I think we can -- I think we can           17
 18     agree to do that, it sounds like the DIP accounts           18
 19     have been opened, so I don't think what you're              19
 20     looking for necessarily waits on First Physicians to        20
 21     get the signature card, so we should -- we should be        21
 22     able to get that account information to you, I would        22
 23     think, by the 7th.                                          23
 24            U.S. TRUSTEE: Okay. And I want to                    24
 25     continue it for that purpose only and not                   25


                                                Page 83                                                          Page 85
  1     necessarily for additional testimony. The debtor             1            CERTIFICATE
  2     representative has appeared and given testimony, and         2   STATE OF OKLAHOMA )
  3     all the other documents have been filed, so, but for                      ) SS:
                                                                     3   OKLAHOMA COUNTY )
  4     these final administrative issues, I can conclude            4
  5     the meeting, and so I would like to do that after            5
  6     actually I have that next week hopefully on December         6
  7     7th.                                                         7       I, Brenda Schmitz, Certified Shorthand Reporter
  8         If that -- if everything is provided, I will             8   within and for the State of Oklahoma, do hereby
  9     e-mail everyone and let them know I will conclude            9   certify that the above 341 Meeting of Creditors was
                                                                    10   by me taken in shorthand and thereafter transcribed;
 10     the meeting and there's no reason to appear. If
                                                                    11   that the same is true and correct; and that it was
 11     that stuff has not been provided, then -- then we           12   taken on NOVEMBER 30, 2020, at the time of 2:08 p.m.
 12     can certainly appear.                                       13   in the City of Oklahoma City, County of Oklahoma,
 13             MR. PARHAM: Okay. Very good.                        14   State of Oklahoma under the stipulations
 14             U.S. TRUSTEE: Okay. With that, okay, I'm            15   hereinbefore set out, and that I am not attorney for
 15     going to continue this meeting for those purposes           16   or relative of any of said parties or otherwise
 16     that I've just discussed to December 7th, 2020 at           17   interested in the event of said action.
                                                                    18       IN WITNESS WHEREOF, I have hereunto set my hand
 17     1:00 p.m. It will be the same call-in information,          19   and official seal this 2nd day of December, 2020.
 18     and I will file a memo with the Court for everyone's        20
 19     reference. And with that, this meeting is                                _____________________________________
 20     adjourned.                                                  21           BRENDA SCHMITZ, CSR, RPR
 21             MR. PARHAM: Let me -- if you could hang                          Oklahoma Certified Shorthand Reporter
 22     on just one second. If the court reporter -- Clay,          22           Certificate No. 00823
                                                                                 Expires: December 31, 2020
 23     could you give the court reporter our information so
                                                                    23
 24     she can coordinate with us on us getting a copy,            24
 25     also?                                                       25


                                                               22                           (Pages 82 to 85)
               Oklahoma Reporting Services, LLC - 405.529.6575
      3030 Northwest Expressway, Suite 200 | Oklahoma City, OK | 73112
